DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1, 8, 12-14, 18-20, 28, 29, 32, 35, 38, 41, 44, 47-50, 52, 54-56, 58-60, 62, 63, 65, 67 and 68 are pending upon entry of amendment filed on 1/13/22.

3.	The following rejection remains.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1, 8, 12-14, 18-20, 28, 29, 32, 35, 38, 41, 44, 47-50, 52, 54-56, 58-60, 62, 63, 65, 67 and 68 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 9,453,072 .

The ‘072 patent teaches pharmaceutical compositions comprising human IL-33 (hIL-33) with various excipients (col. 23).  The antibody includes human IgG heavy and light chains (col. 17-18) including isotypes IgG1 and IgG4 (col. 19).  

The ‘072 patent further teaches claimed SEQ ID NO:2 and 10 which encompass the CDR’s set forth in SEQ ID NO:4, 6, 8, 12, 14 and 16, respectively (SEQ ID NO:282, 274, claims 1-3).  Given that the IgG1 and IgG4 are known and cover the constant regions and the claimed SEQ ID NO:18 and 20 are included in this rejection.

Further, the ‘072 patent teaches the antibody formulations can be administered via subcutaneously or intravenously and delivered in various delivery systems including syringes, prefilled needless syringes (col. 24), bolus, and injectable pens (col. 23-24). Given that the prefilled syringes contain appropriate unit doses in reusable or disposable container (col. 24), claims 62, 63 and 65 are included in this rejection. 

In addition, the bolus injector is considered as safety system delivery and claim 67 is included in this rejection.

Moreover, the injectable liquid preparations can be prepared in the presence of sugar, buffer, amino acids and/or surfactants (col. 24-25). The dosage of antibody is 10-250mg/ml (col. 25).
The ‘072 patent further teaches that the IL-33 antibody may be co-formulated with IL-4 and/or receptors thereof (col. 26).

The disclosure of the ‘072 patent differs from the instant claimed invention in that it does not teach the use of specific concentrations of excipients as in claims 1, 18-20, 28, and low-tungsten syringes as in claim 50, viscosity of less than 15cP as in claim 47 of the instant application, respectively. 


Although, claimed concentrations are recited such concentrations above, the extended concentration and pH are taught.  The pH of about 5.6-6.2 (col. 2) and the viscosity reducing concentration of arginine may be upto 100mM (col. 3) are included.

In addition, the stability is defined to show less than 1% of aggregates upon storage of at least 6 months at 5oC (col. 4) and claims 35, 38, 41, 44 are included.

As the ‘559 patent allows co-formulations with IL-4R receptors the formulations that is suitable for IL-4R is deemed suitable to stabilize hIL-33 antibody.

Likewise, the ‘523 publication teaches inclusion of label and packaging as kits for convenience of antibody manufacture ([399]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize known concentrations of excipients and kits as taught by the ‘559 patent and ‘523 publication into the IL-33 antibody compositions taught by the ‘072 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of known concentrations stabilizes antibody and reduces viscosity and kit packaging adds convenience.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Applicant has asserted that there is no reasonable predictability in combining references.

Applicant has asserted that there is no stable formulation that is suitable for various antibodies as each antibody requires unique formulation (Daugherty and Wang references).  Applicant further asserted that the ‘072 patent fails teach excipients while the ‘559 patent and the ‘523 publication do not recite IL-33 antibody.  Because of the unique stabilizing situation, no motivation to combine the references.

However, contrary to Applicant’s assertion, the co-formulation with antibody that binds IL-4R (see col. 26) with IL-33 was taught by the ‘072 patent.  As such, the formulation that is suitable for IL-4R antibody taught by the ‘559 patent exhibits reasonable expectation of success in combining with IL-33 antibody.  

Although Applicant’s assertion of each antibody requires unique formulation is generally true, it is also true that the structurally distinct antibodies are also formulated with the same excipients.  In table 2 of the Wang reference, bevacizumab, cetuximab, adalimumab or gemtuzumb is formulated in phosphate buffer, sucrose and polysorbate (p. 2-3).  Further, the ‘523 publication teaches HER2, CD20, DR5, IgE and VEGF is stable in the formulation comprising histidine, acetates, sucrose/trehalose and polysorbate. 

Therefore, the prior art of record shows reasonable expectation of success in combining references to stabilize antibody. One cannot show nonobviousness by attacking references individually where the rejections are combined on references.  See MPEP2145.

7.	 The following new ground of rejection is necessitated by Applicants’ amendment filed on 1/14/22.

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1, 8, 12-14, 18-20, 28, 29, 32, 35, 38, 41, 44, 47-50, 52, 54-56, 58-60, 62, 63, 65, 67 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.

Applicant is deemed to correct the DNA and amino acid sequences based on the art recognized sequences.  Applicant further argued that it is immediately apparent from the known full length sequences of LCVR and HCVR full length sequences that the beginning and end amino acid sequences are missing or deviated.

However, Applicant’s argument is based on the probable consensus sequences of any known sequences and the specification of the instant application does not support any of such.  The specification does not link any of HCVR or LCVR to the sequences from the attached exhibits filed on 1/13/22.  NO incorporation is made between the probable immediately apparent sequences from the art in the specification.  




Such limitations recited in the present claims, which did not appear in the specification as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C.112.

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1, 8, 12-14, 18-20, 28, 29, 32, 35, 38, 41, 44, 47-50, 52, 54-56, 58-60, 62, 63, 65, 67 and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Pat. 9,453,072 in view of U.S. Pat. 8,945,559 (of record) and U.S. Pub. 2006/0088523A1 (of record).



The disclosure of the ‘072 patent differs from the instant claimed invention in that it does not teach the use of specific concentrations of excipients as in claims 1, 18-20, 28, and low-tungsten syringes as in claim 50, viscosity of less than 15cP as in claim 47 of the instant application, respectively. 

The ‘559 patent teaches stable pharmaceutical antibody compositions comprising IL-4R antibody at 1-175 mg/ml, acetate concentration at 10-15mM, sucrose at 2.5-10%, polysorbate about 0.1% and arginine at about 30mM at pH 5.9 with viscosity at 11cP (claims 1-25).

Although, claimed concentrations are recited such concentrations above, the extended concentration and pH are taught.  The pH of about 5.6-6.2 (col. 2) and the viscosity reducing concentration of arginine may be upto 100mM (col. 3) are included.

In addition, the stability is defined to show less than 1% of aggregates upon storage of at least 6 months at 5oC (col. 4) and claims 35, 38, 41, 44 are included.

As the ‘072 patent allows co-formulations with IL-4R receptors the formulations that is suitable for IL-4R is deemed suitable to stabilize hIL-33 antibody.

Likewise, the ‘523 publication teaches inclusion of label and packaging as kits for convenience of antibody manufacture ([399]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize known concentrations of excipients and kits as taught by the ‘559 patent and ‘523 publication into the IL-33 antibody compositions taught by the ‘072 patent. 



12.	No claims are allowable.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
March 23, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644